Citation Nr: 1217806	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-19 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear tinnitus.  

2.  Entitlement to service connection for right ear tinnitus.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.  

4.  Entitlement to an effective date prior to October 20, 2006, for the establishment of service connection for left ear cholesteatoma, residuals of left ear otitis externa, including based on clear and unmistakable error (CUE) in an April 1997 rating decision.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1973 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to left ear hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The April 1997 decision denying the claim of entitlement to service connection for hearing loss was not appealed and is, therefore, final.  

2.  Evidence received since the April 1997 decision qualifies as new and material evidence sufficient to reopen the Veteran's claim.  

3.  Right ear hearing loss did not manifest during, or as a result of, military service.  

4.  Right ear tinnitus did not manifest during, or as a result of, military service.  

5.  The April 1997 rating decision, which denied service connection for left ear otitis externa, was reasonably supported by evidence then of record and prevailing legal authority and that rating decision is not undebatably erroneous.  


CONCLUSIONS OF LAW

1.  The April 1997 rating decision denying the Veteran's claim of entitlement to service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1996).

2.  New and material evidence has been received and the claim of service connection for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The criteria for establishing entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

4.  The criteria for establishing entitlement to service connection for right ear tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

5.  CUE has not been found in an April 1997 rating decision, which denied service connection for left ear otitis externa, and the criteria for an effective date earlier than October 20, 2006 for the establishment of service connection for left ear cholesteatoma, residuals of left ear otitis externa, have not been met.  38 U.S.C.A. §§ 5109A, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.400 (2011).  


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Regarding the Veteran's service connection claims, letters sent to the Veteran in July 2008 and September 2008 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board notes that notice and assistance requirements are not applicable to requests for revision of a final decision based on CUE because the matter involves an inquiry based upon the evidence of record at the time of the decision rather than the development of new evidence.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 (July 6, 2001) (VA does not have a "duty to develop" a CUE case because "there is nothing further that could be developed").  In any case, the Veteran was notified of the general criteria for establishing effective dates in a November 2006 letter for the left ear otitis externa claim.

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished for the claims pertaining to right ear hearing loss and tinnitus, and therefore appellate review may proceed on the merits.  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in September 2008, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As noted previously, VA's duty to assist does not apply to claims based on CUE.


New and Material Evidence to Reopen Hearing Loss

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2011).  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Facts and Analysis

The record reflects that the Veteran's claim of entitlement to service connection for bilateral hearing loss was previously denied in an April 1997 RO rating decision.  The Veteran did not appeal the denial as to hearing loss (he did disagree with a denial of service connection for left ear externa, but did not perfect an appeal).  Thus, the April 1997 decision as to hearing loss is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1996).  The claim was denied in April 1997 because the RO determined that there was no evidence demonstrating that the Veteran's hearing loss was incurred in military service.  As such, for the evidence to be material in this case, it may address this unestablished fact.  

With that having been said, the Board finds that evidence submitted since the 1997 rating decision is both new and material.  Specifically, the Veteran has submitted a private medical record from the First Coast Hearing Clinic, Inc., dated in July 2006.  According to the examining audiologist, the Veteran's hearing loss was more likely than not caused by excessive exposure to noise during military service.  This evidence was not previously of record, and it directly relates to an unestablished fact necessary to substantiate the claim; i.e. a possible relationship between the Veteran's current hearing loss and his military service.  As such, the claim of entitlement to service connection for hearing loss is reopened.  The reopened claim as to the right ear will be addressed on the merits below.  The reopened claim as to the left ear will be addressed in the remand section following the decision.

Entitlement to Service Connection for Right Ear Hearing Loss and Tinnitus

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disease (such as sensorineural hearing loss) becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2011).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for right ear hearing loss and tinnitus.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for either hearing loss or tinnitus of the right ear.  As such, the claims must be denied.  

The Veteran's service treatment records fail to reflect that the Veteran suffered from hearing loss or any chronic disability of the right ear during military service.  According to a September 1973, both of the Veteran's ears were blocked due to cerumen.  His ears were subsequently irrigated and no underlying disability of the right ear was noted.  An audiometric evaluation performed as part of the Veteran's September 1976 separation examination revealed pure tone thresholds, in decibels (dB), to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The Veteran denied suffering from ear trouble or hearing loss in his report of medical history associated with this examination.  As such, the preponderance of the evidence of record demonstrates that the Veteran was not suffering from hearing loss or any chronic disability of the right ear (such as tinnitus) at the time of his separation from active duty.  

Post-service treatment records also demonstrate that the Veteran was not suffering from hearing loss or a chronic right ear disability within one year of his separation from active duty.  According to his August 1978 enlistment examination for the Air Force Reserves, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
5
5
5
5
10

The Veteran also indicated in his report of medical history associated with this examination that he did not suffer from hearing loss or ear trouble at this time.  

The Veteran again denied suffering from ear trouble or hearing loss in his report of medical history associated with a July 1980 periodic examination.  Audiological evaluation at this time revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
10
5
LEFT
10
5
10
20
10

As already noted, the above evidence fails to reflect a hearing loss disability.  See 38 C.F.R. § 3.385.  As such, the preponderance of the evidence demonstrates that the Veteran was not suffering from right ear hearing loss or any other chronic disability of the right ear within one year of separation from active duty.  

Subsequent records also fail to demonstrate that the Veteran suffers from hearing loss or tinnitus of the right ear that manifested during, or as a result of, active military service.  A number of private treatment records from the 1980s and 1990s reflect treatment for the left ear.  However, none of these records reflect complaints of tinnitus or right ear hearing loss.  In fact, a February 1986 VA treatment record specifically notes that audiological testing of the right ear was within normal limits.  

The Veteran was afforded a VA examination for his left ear cholesteatoma in April 1997.  The examiner noted that the Veteran reported decreased hearing, greater in the left ear that had probably been progressive for the past 20 years.  

A February 2002 VA outpatient treatment record notes that the Veteran had a history of multiple ear infections and that he now had decreased hearing.  The record does not reflect whether this statement was in regard to one specific ear or both ears.  A February 2002 audiological note indicates that the Veteran gave inconsistent responses to pure tones and that there was no agreement between the pure tone averages and speech reception thresholds for either ear.  As such, it was determined that the Veteran's responses during testing were of fair to poor reliability.  However, a July 2004 record simply notes that hearing is not as good in the left ear.  An August 2006 record also indicates that the Veteran had a history of left otorrhea off and on for 20 years with hearing loss and tinnitus, bilaterally.  The Veteran was noted to have bilateral sensorineural hearing loss with word discrimination of 100 percent bilaterally.  Another August 2006 record indicates that the Veteran was suffering from mild low frequency loping to severe high frequency sensorineural hearing loss in the right ear with minimal changes from his previous examination.  Finally, a September 2006 record notes a 30 year history of left otorrhea with hearing loss and tinnitus bilaterally.  

The record also contains a private report dated July 2006 from the First Coast Hearing Clinic, Inc.  According to the evaluating audiologist, the Veteran suffered from moderate sloping to severe sensorineural hearing loss in the right ear.  The Veteran reported military noise exposure with hearing protection only used intermittently.  The Veteran described subjective hearing loss and an intermittent "cricket-like" tinnitus, bilaterally.  The audiologist concluded that the Veteran's sensorineural component to his hearing loss and tinnitus were more likely than not to have been caused by excessive exposure to noise such as during military service.  The audiologist did not provide a rationale for this conclusion.  

The Veteran was afforded a VA audiometric examination in March 2007.  The Veteran reported difficulty hearing in all situations, especially out of the left ear.  He also described his tinnitus as a constant high pitch ringing sound in the left ear only.  Audiological evaluation revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
45
75
LEFT
60
85
105+
105+
95+

Pure tone threshold averages were 46.25 dB for the right ear and 100 dB for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 44 percent in the left ear.  The examiner diagnosed the Veteran with normal to moderately severe sensorineural hearing loss of the right ear.  

The Veteran was afforded an additional VA audiometric evaluation in September 2008.  The Veteran reported bilateral hearing loss, worse in the left year, for around the last 19 years.  The Veteran also reported bilateral tinnitus that had its onset approximately 6 to 7 years earlier.  The examiner concluded that audiometric testing was not reliable and were not suitable for rating purposes.  As such, they were not reported.  The examiner explained that the Veteran did not appear to be putting forth a good faith effort to cooperate.  The test results were strongly suggestive of a non-organic hearing loss.  The examiner noted that there was variability in responses to pure tones of up to 20 dB with retest, and that the Veteran's observed communication abilities were inconsistent with the elevated thresholds obtained.  The examiner diagnosed the Veteran with intermittent recurrent bilateral tinnitus.  The examiner further opined that the Veteran's hearing loss and tinnitus were not related to his acoustic trauma in service.  The examiner explained that despite the unsuitability of the present results, records reflected that the Veteran's hearing was within normal limits in service and on reserve service.  The examiner referenced a number of different medical sources in support of an opinion that research studies have shown that hazardous noise exposure has an immediate effect on hearing and that it does not have a delayed onset and it was not progressive or cumulative.  The examiner also cited a source for the proposition that noise exposure seldomly caused a permanent tinnitus without also causing hearing loss.  Therefore, in light of this evidence and the Veteran's own report of delayed symptomatology following separation from active duty, the examiner opined that hearing loss and tinnitus were not caused by or a result of acoustic trauma in service.  The examiner also questioned the reliability of the July 2006 private treatment record, noting that the audiologist did not discuss the fact that the Veteran's hearing was normal during and after service.  

Finally, an April 2009 VA outpatient treatment record reflects that audiometric testing revealed right ear hearing to be within normal limits through 1000 Hz, with a mild sloping to moderately severe sensorineural hearing loss from 2000 Hz through 8000 Hz.  Speech reception threshold was within normal limits and word recognition in quiet was good.  No opinion was offered as to the etiology of this condition.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for right ear hearing loss.  Service treatment records confirm that the Veteran did not suffer from hearing loss of the right ear during military service, and post-service records confirm it did not manifest within one year of separation either.  In fact, the Veteran himself has reported that his hearing loss began years after military service.  During his September 2008 VA examination, he reported the onset as approximately 19 years earlier.  This would be around 1989-or approximately 12 years after separation from active duty.  Finally, the September 2008 VA examiner opined that it was less likely than not that the Veteran's hearing loss manifested as a result of acoustic trauma during military service, explaining that hearing loss due to acoustic trauma causes immediate damage, rather than damage years later.  As such, the preponderance of the evidence of record demonstrates that right ear hearing loss did not manifest during, or as a result of, active military service.  

The Board recognizes that the September 2008 VA examiner did not list specific audiometric findings regarding the right ear.  However, the record reflects that the Veteran was not prejudiced by this fact.  The examiner did not question whether the Veteran suffered from hearing loss of the right ear.  In fact, this diagnosis is clearly demonstrated by other evidence of record.  The examiner opined that this condition was not related to military service due to in-service records of normal hearing, the Veteran's statements regarding delayed onset, and the fact that hearing loss due to acoustic trauma would be evident at the time of exposure.  The lack of audiometric data does not appear to have been a factor in the examiner's final conclusion.  

Likewise, the preponderance of the evidence demonstrates that the Veteran is not entitled to service connection for tinnitus of the right ear.  The Veteran routinely reported in reports of medical history both during and after military service that he did not suffer from ear trouble.  He also informed the September 2008 VA examiner that his tinnitus only manifested some 6 to 7 years earlier.  This would be sometime around 2001 or 2002, which is more than 20 years after separation from active duty.  The Veteran also indicated upon examination in March 2007 that tinnitus was only present in the left ear as of this time.  Finally, the September 2008 VA examiner opined that the Veteran's tinnitus was not caused by or a result of in-service acoustic trauma, explaining that noise seldomly caused permanent tinnitus without also causing hearing loss, and, that the Veteran himself reported an onset of symptomatology several decades after military service.  As such, the preponderance of the evidence of record demonstrates that service connection for right ear tinnitus is not warranted.  

The Board recognizes that the July 2006 private audiologist opined that the Veteran's hearing loss and tinnitus were more likely than not to have been caused by excessive exposure to noise such as during military service.  However, the audiologist did not offer a rationale as to how this opinion was reached.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The private audiologist simply noted the Veteran's reported history of in-service noise exposure and then opined that his current hearing loss and tinnitus were related to that noise.  As pointed out by the September 2008 VA examiner, she made no mention of the fact that the Veteran's hearing was normal during military service and for several years following his separation.  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  As such, the Board finds the opinion of the September 2008 VA examiner to be more probative, having discussed the Veteran's audiological history dating back to military service and cited medical literature in support of his conclusions.  Unlike the private audiologist, the VA examiner provided underlying data, rationale and support when offering an opinion, which resulted in a much more persuasive opinion.

The Board also notes that an August 2006 record references a 20 year history of left otorrhea off and on, with bilateral hearing loss and tinnitus while a September 2006 record notes a 30 year history.  Based on the Veteran's statements made during his September 2008 VA examination, however, it would appear that these records are suggesting a long history of left otorrhea, rather than a long history of hearing loss and tinnitus.  The Veteran specifically reported a 19 year history of hearing loss and a 6 to 7 year history of tinnitus during his September 2008 VA examination.  Therefore, the preponderance of the evidence demonstrates that hearing loss and tinnitus of the right ear had not existed for 20 or 30 years as of 2006.  The Board recognizes that the Veteran believes his right ear hearing loss and tinnitus manifested as a result of noise exposure during military service.  However, the Veteran has not offered any statements or evidence to demonstrate that these conditions manifested as a result of military service.  The Veteran has not alleged chronic symptomatology since service.  Instead, he has freely admitted to an onset of symptomatology more than a decade after service.

The Veteran has submitted a number of articles to VA in support of his claim.  One such article from WebMD notes that while the most common cause for tinnitus is aging, it could also be caused by acoustic trauma.  Another article from this source suggests that noise-induced hearing loss most often develops gradually over many years.  The Board notes that, with regard to medical treatise evidence, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In the present case, the Veteran has not submitted any medical opinion to relate the information in these articles to his actual disability.  The mere fact that hearing loss and tinnitus can possibly arise due to noise exposure is not evidence to establish that the Veteran's disabilities arose specifically due to noise exposure during military service.  In fact, the September 2008 VA examiner cited three different sources in support of the conclusion that the Veteran's right ear hearing loss and tinnitus were not in fact due to noise exposure during his military service.  As such, the information provided by the Veteran fails to demonstrate that he is entitled to service connection for right ear hearing loss or tinnitus.  

As a final matter, the Board has considered an argument submitted by the Veteran in September 2007.  Specifically, the Veteran asserted that he was granted a 10 percent disability evaluation for his hearing loss in the July 2007 rating decision.  However, a review of this rating decision reveals that the Veteran is incorrect.  In the section granting service connection for left ear cholesteatoma, the RO did discuss the Veteran's impaired hearing and suggest that it was only 10 percent disabling.  However, at no time did the RO conclude that the Veteran's hearing loss was in fact related to military service or a service-connected disability.  The RO specifically listed bilateral hearing loss as "Not Service Connected" in the conclusion section as well.  As such, the July 2007 rating decision did not award service connection for right ear hearing loss.  

Since the preponderance of the evidence is against the claims, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claims of entitlement to service connection for hearing loss of the right ear and right ear tinnitus must be denied.

Entitlement to an Earlier Effective Date for the Grant of Service Connection

Relevant Laws and Regulations

The Veteran is seeking an effective date prior to October 20, 2006, for the award of service connection for his left ear cholesteatoma.  Specifically, the Veteran contends that he is entitled to an effective date back to his original claim of September 9, 1996, based on CUE in an April 1997 rating action.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  For disability compensation stemming from direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within 1 year of separation from active service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i).  

The revision of a final rating decision based on CUE generally will involve the assignment of an earlier effective date for those benefits involved because the governing regulation requires that benefits be paid "as if the corrected decision had been made on the date of the reversed decision."  See 38 C.F.R. § 3.105(a) (2011).  CUE is a special type of error; it is an error that the claimant alleges was made in a prior rating decision that the claimant did not appeal within the one-year time limit for filing an appeal to the Board.  See 38 U.S.C.A. §§ 5109A, 7105(b)(1), (c) (West 2002); 38 C.F.R. § 3.105(a).  It is not just any error but rather it is the sort of error that, had it not been made, would have manifestly changed the outcome of the rating decision so that the benefit sought would have been granted.  See Russell v. Principi, 3 Vet. App. 310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (noting that "[i]t is difficult to see how either failure in 'duty to assist' or failure to give reasons or bases could ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 (holding that failure to fulfill duty to assist cannot constitute clear and unmistakable error).  It is not simply a disagreement with how the facts were weighed or evaluated.  Rather, either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  See Russell, 3 Vet. App. at 313.  A determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  See also Bustos v. West, 179 F.3d 1378, 1381 (1999); Eddy v. Brown, 9 Vet. App. 52 (1996).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).  

A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  See Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  See Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44 (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirements, there is, a fortiori, a heightened pleading requirement).  

Analysis

The record reflects that the Veteran filed a claim for a left ear condition in September 1996.  Entitlement to service connection for left ear otitis externa was subsequently denied in an April 1997 rating decision.  The Veteran submitted a timely notice of disagreement to VA in February 1998 specifically concerning left ear otitis externa, but his claim was again denied in a May 1998 rating decision and a May 1998 statement of the case.  The Veteran did not perfect an appeal of this decision to the Board and it became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1996).

In October 2006, VA received another claim from the Veteran seeking entitlement to service connection for a left ear disability.  This claim was subsequently granted in a July 2007 rating decision.  A 10 percent disability evaluation was assigned, effective as of October 20, 2006 (the specific date that the claim to reopen was received by the RO).  A timely notice of disagreement to this decision was received by VA in September 2007 in regards to the established effective date for the award of service connection.  Specifically, the Veteran alleged that he was entitled to service connection back to the original date of his claim due to CUE.

In there is no CUE in the April 1997 decision, because it is final, the claim by which the Veteran was granted service connection for left ear cholesteatoma, residuals of left ear otitis externa, and which led to this appeal, was a claim to reopen a previously denied claim.  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)  Because the assigned effective date is the date of the claim to reopen (October 20, 2006), and the claims file does not reveal that an earlier claim to reopen was filed, an earlier effective date is not warranted for the award of service connection for left ear cholesteatoma, residuals of left ear otitis externa, under the provisions pertaining to reopened claims.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

As to CUE, under the applicable criteria effective in April 1997, service connection was granted if it was shown that the Veteran suffered from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (1996).  The April 1997 rating decision reflects that the Veteran was treated for otitis media in service.  It was also noted that the record contained no evidence of treatment for this condition for some 8 years after separation from active duty.  It was determined that evidence received in connection with the Veteran's claim failed to establish any relationship between left ear otitis externa and any disease or injury during military service.  As such, it was determined that this claim was not well-grounded.  

The Veteran has made a number of arguments as to why he believes there was CUE in the April 1997 rating decision.  He has alleged that the April 1997 rating decision was in error because it erroneously relied on a non-existent retirement examination from September 1976.  However, a review of the Veteran's service treatment records demonstrates that he was afforded a "separation" examination in September 1976.  While the RO was in error when calling this a "retirement" examination, the Veteran has not submitted any evidence or argument to demonstrate how this typographical error resulted in a final rating decision that would have been manifestly different but for the alleged error.  The Board again notes that not just any error must be shown, but rather an error that would have undebatably changed the outcome of the decision.

Similarly, the Veteran has pointed out that the April 1997 rating decision referred to an in-service treatment record dated January "1997."  The Veteran argued that this was in error as he served in January "1977."  Again, the pointing out of a careless typographical-type error is hardly evidence of an error that, had it not been made, would have manifestly changed the outcome of the rating decision so that the benefit sought would have been granted.  A review of the service treatment records clearly reflects that the RO was referring to the January 1977 record when it erroneously referred to it as a 1997 record.  

The Veteran also noted in a September 2007 statement that he was under the impression that all claims denied for not being well-grounded were supposed to be readjudicated as if they had not been denied.  However, this assertion is not entirely accurate.  It is true that if an issue became final from July 14, 1999, to November 9, 2000, and the issue was denied because the claim was not well-grounded, VA would, upon the request of the claimant or upon motion of VA, readjudicate certain finally decided claims "as if the denial or dismissal had not been made."  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § (b)(1), (2) (2000); VAOPGCPREC 03-2001.  The request to readjudicate, however, must have been timely received within two years of the enactment of the VCAA (November 9, 2000).  Pub. L. No. 106-475, § 7(b)(3), (4).  The decision at issue became final prior to July 1999 and, in any case, the Veteran did not submit a request to readjudicate within two years of this decision.  As such, this regulation is not applicable to the Veteran's claim.  

Finally, the Veteran has argued that the evidence in question was essentially the same in 1997 as it was when he was granted benefits in 2007, yet he was denied benefits at that time.  In other words, the Veteran is claiming that the 1997 decision is in error because it was not granted based on the facts available at the time.  However, as already noted, CUE does not exist merely because the Veteran disagrees with how the facts were previously weighed or evaluated.  The RO reviewed the evidence of record in April 1997 and determined that the preponderance of the evidence was against the Veteran's claim.  The mere fact that a different decision was made a decade later fails to reflect CUE.  The Veteran has not demonstrated that either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied by the RO.  See Russell, 3 Vet. App. at 313.  As such, CUE has not been established.  

If a decision is factually supported, it cannot be clearly and unmistakably erroneous.  In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the April 1997 rating decision.  Accordingly, the Veteran's CUE claim must be denied.

In sum, for the foregoing reasons, the Board concludes that an effective date earlier than October 20, 2006, for the establishment of service connection for left ear cholesteatoma, residuals of left ear otitis externa, must be denied.  This is so both on the basis of the provisions pertaining to the assignment of effective dates and that no CUE was committed in the April 1997 decision.


ORDER

The Veteran's claim of service connection for hearing loss is reopened; to this limited extent, the appeal of this issue is granted.

Service connection for right ear hearing loss is denied.  

Service connection for right ear tinnitus is denied.  

An effective date prior to October 20, 2006, for the establishment of service connection for left ear cholesteatoma, residuals of left ear otitis externa, including based on CUE in an April 1997 rating decision, is denied.  


REMAND

The Veteran contends that he is entitled to service connection for hearing loss and tinnitus of the left ear as well.  The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

While the Veteran's claims were denied by the RO for lack of evidence directly linking left ear hearing loss or tinnitus to military service, service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

In the present case, the Veteran is service-connected for left ear cholesteatoma, residuals of left ear otitis externa.  In statements in support of the claim, he has indicated that he contends service connection is warranted on a secondary basis.  It appears that the RO initially considered this theory to be part of the claim when a notice letter was issued to the Veteran in September 2008.  However, while the Veteran was afforded a VA audiometric examination in September 2008 that addressed direct service causation, no opinion was offered as to whether the Veteran suffers from left ear hearing loss or tinnitus that manifested as a result of his service-connected left ear cholesteatoma, or, whether the Veteran's left ear hearing loss and/or tinnitus increased in severity as a result of this disability.  Thus, the Board finds that the claims must be remanded to afford the Veteran another VA examination and opinion.

In addition, the most recent VA outpatient treatment note of record is dated July 2009.  It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Gainesville, Florida.  Relevant VA treatment records prepared since this time must be obtained and incorporated into the claims file in light of the remand.  

Accordingly, these issues are REMANDED for the following actions:

1.  Contact the Gainesville VAMC and request copies of all relevant treatment records prepared since July 2009.  All records that are obtained must be incorporated into the Veteran's claims file.  

2.  Thereafter, schedule the Veteran for a VA examination(s) before an appropriate medical professional(s) regarding the etiology of any left ear hearing loss and tinnitus.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The Veteran's claims file and a copy of this remand must be made available for review by the examiner prior to the date of examination.  

The examiner should perform all indicated tests and studies, and opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss and/or left ear tinnitus is proximately due to or the result of his service-connected left ear cholesteatoma, residuals of left ear otitis externa.  This includes whether service-connected left ear cholesteatoma, residuals of left ear otitis externa, has aggravated (i.e. made chronically worse) left ear hearing loss and/or left ear tinnitus.  

A complete rationale must be provided in support of all opinions offered.  

3.  After completion of the above, the claims remaining on appeal should be reviewed in light of any new evidence.  If the claims are not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


